--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.10
 
Personal Employment Contract


Entered into in Rosh Pina on January 31, 2016


Between:               On Track Innovations Ltd.
A an Israeli public corporation located in the ZHR Industrial Zone, Rosh Pina
(hereafter, "Company")


on the one hand;


And:                      Yishay Curelaru, ID No. [·]
Address: [·]
(hereafter, "Employee")


on the other hand;


Wherefore:
The Employee has been employed by the Company as of August 1, 2013 as a
controller in the Company's finance department pursuant to a Personal Employment
contract dated July 2, 2013 (hereafter, "Previous Contract") and as of January
31, 2016 the Employee is employed by the Company as Chief Financial Officer
(hereafter, "CFO") of the Company and its subsidiaries in accordance with a
resolution of the Company's Board of Directors (hereafter, "Board of Directors")
dated January 23, 2016; and



Wherefore:
The Company desires to continue to employ the Employee as CFO of the Company and
its subsidiaries (hereafter, the "Position") and the employee desires to be
employed in the Position, all subject to the terms and conditions set forth in
this agreement, the principles of which were approved by the Board of Directors
in its resolution dated January 23, 2016 and the rest of which will be approved
as required by law; and



Wherefore:
It has been agreed that the employment of the Employee in the Position will be
done so as to ensure full continuation of the Employee's rights, including the
right to termination severance payment; and



Wherefore:
The Employee declares that nothing prohibits his entry into this agreement and
that he has the skills, experience, and competence required for the purpose of
performing the Position and that he has expressed his interest in being employed
by the Company in the Position; and



Wherefore:
The parties desire to establish the terms and conditions for the Employee's
employment, all as set forth in this Agreement and subject to the terms and
conditions herein.



Therefore, the parties declare and agree as follows:



A.
General



1.
The preamble to this agreement constitutes and integral part thereof.



2.
The attachments to this agreement constitute integral parts thereof.



3.
Captions and headings are for convenience only and shall not serve as a basis
for interpretation of this agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
B.
The Employment



4.
This agreement constitutes the entirety of the terms and conditions applicable
to Employee's employment by the Company.  No collective bargaining agreements or
arrangements or other special arrangements or agreements shall be applicable to
the employment relationship between Employee and Company and the relationship
between the parties will be governed by this agreement only.



C.
Obligations and Declarations of the Employee



5.
The Employee declares and commits hereby as follows:



 
5.1.
The Employee will perform the Position with dedication, loyalty and
trustworthiness in any location, in Israel and abroad, in accordance with the
instructions that he will receive from time to time from his supervisors, and to
this effect will dedicate his time, efforts, skills and experience as necessary
and needed.  The Employee will not take on any other employment or occupation
without prior written approval of the Company.



 
5.2.
Employee is not prevented, whether by contract or otherwise, from entering into
this Agreement and performing his obligations hereunder.



 
5.3.
All the details and information supplied by Employee to the Company in
submission of his candidacy for the Position are truthful, correct and accurate,
and Employee commits to notify the Company of any change in such details or
information.



 
5.4.
The Employee commits to notify the Employer, immediately and without delay, of
any subject or matter in which Employee has a personal interest which may cause
a conflict of interest in the Employee's performance of the Position.



D.
Work Hours



6.
It is agreed by the parties that the Position is a management position which
requires a special personal care and, accordingly, is not subject to the Work
and Rest Hours Law of 1951 (hereafter, the "Work and Rest Hours Law") and the
Employee will not be eligible to receive from the Company any special or extra
pay for extra or additional hours.



E.
Compensation



7.
As compensation for the Company's employment of the Employee, the Company will
pay the Employee a monthly salary as detailed in the notice of terms of
employment attached hereto as Attachment A (hereafter, the "Determining Wage").



8.
The Determining Wage shall be updated in accordance with the cost of living
adjustments as applied to the general economy, and subject to the decision of
management from time to time.



9.
Adjustments of the components of salary will be done, in at all, at the
discretion of the company once per year in January.



10.
The Determining Wage is the exclusive basis for contributions towards social
benefits as provided in this agreement and for termination severance.

 
 
 

--------------------------------------------------------------------------------

 
 
11.
It is clarified hereby that any grant and/or expense participation and/or
expense reimbursement and/or other benefit that the Employee shall receive (if
any), do not constitute part of the Determining Wage for purposes of social
benefits including termination severance and/or distributions to the various
pension plans.



F.
Annual Leave, Sick Pay and Recuperation



12.
The Employee will be entitled to annual leave as set forth in Attachment A.



13.
The Employee's taking of any annual leave will be done in coordination with the
Company and subject to the Employee's direct supervisor's approval at least 14
days in advance.



14.
It is clarified hereby that the Employee will be required in each work year to
utilize the annual leave to which he is entitled as set forth in Attachment A
and will not be entitled to roll-over and aggregate annual leave days unless
such aggregation is approved in writing in advance by the Company in certain
circumstances as set by the Company from time to time in accordance with its
policies.  Annual leave that is not utilized by the Employee within the work
year in which such leave was earned will be void and will not be eligible for
utilization or payout.



15.
The Employee will be entitled to paid sick days in accordance with the Sick Pay
Law and against presentation of medical approvals.



16.
After the completion of one year of employment, Employee shall be paid
Recuperation Pay (Dmei Havraa) at the rates determined from time to time in
agreements between the Coordinating Bureau of Economic Organizations and the
General Organization of Workers (Histadrut).



G.
Term of Agreement



17.
This agreement shall be valid from the date of its execution for an unlimited
term.



18.
Notwithstanding the above, each side may terminate the agreement for any reason
and without cause by delivery of prior notice in writing as set forth in
Attachment A.



19.
In the prior notice period, the Employee will continue in the performance of his
duties, and will transfer his duties in an efficient and organized manner to
this replacement, in accordance with the Company's instruction.  Notwithstanding
the foregoing, the Company is entitled to waive, in whole or in part, Employee's
continued performance of his duties during the prior notice period.



20.
During the prior notice period, whether or not employee continued performance of
his duties in whole or in part, the Employee will be entitled to full
compensation and benefits.  Notwithstanding the foregoing, the Company shall be
entitled to notify the Employee of immediate termination of Employment and pay
him for the prior notice period (at the monthly rate of salary at which the
Employee would have been paid had he continued performance of his duties during
the prior notice period) and in such instance, the Employee will be entitled to
the prior notice period compensation only.



21.
Notwithstanding anything else herein, the Company shall be entitled to terminate
the Employee immediately and without prior notice in the events of breach of
trust; intentional harm to the Company or its property; criminal conviction in
connection with or due to performance of the Position; or criminal conviction
for an offence of moral turpitude.

 
 
 

--------------------------------------------------------------------------------

 

 
H.
Savings Plan (Kupat Gemel), Study Fund (Keren Hishtalmut) and Managers'
Insurance (Bituach Menahalim)



22.
If and to the extent set forth in Attachment A, Company shall make distributions
to a pension fund and/or managers' insurance or savings plan and/or study fund
in the Employee's name.



23.
The Company will transfer the required payments monthly and in parallel will
deduct Employee's contributions from Employee's salary as set forth in
Attachment A.



24.
For avoidance of doubt, the payments to the pension fund and/or managers'
insurance, if and to the extent the Employee is entitled to them per Attachment
A, will be drawn from the Determining Wage as defined above.



25.
It is hereby clarified that the employer's payments to the pension fund and/or
managers' insurance, will constitute Employee's entire entitlement to severance
pay in respect of the paid salary, in place of any severance pay to which the
Employee otherwise may have become entitled, as provide under 14 of the
Severance Pay Law 1963.



I.
Termination of Employment



26.
Should the Employee's employment terminate for whatever reason, except under
circumstances which preclude Employee's receipt of severance pay, the Employee
shall be entitled to receive all amounts that have accrued to his benefit and
all the amounts that were distributed to savings plan (to the extent
distributed), whether from his distributions or the Company's contributions,
including all interest and profits that have accrued on such amounts.



27.
The Company and the Employee adopt for purposes of this agreement, the General
Order regarding employers' payments to pensions and insurance funds instead of
severance pay pursuant to the Severance Pay Law of 1963 (Section 14 to the Law),
as issued under the signature of the Minister of Labor on June 30, 1998 and
published in Official Gazette 4659 (hereafter, "Labor Minister's Order").  The
Labor Minister's Order is attached hereto as Attachment C.



28.
The Company's payments as described above will come in place of 100% of the
severance pay that the Employee or his beneficiaries are entitled to in
connection with the salary for which the payments were made and for the period
they were made (hereafter, the "Exempt Wages").



29.
The Labor Minister's Order will be applicable to the Company's contributions,
but does not diminish the Employee's rights by law, collective agreement,
expansion order or contract, to severance pay for salary above the Exempt Wages.



30.
Should Employee's employment terminate due to Employee's resignation or events
or circumstances preventing continued employment (including Employee's death),
the Employee (or his beneficiaries, as applicable) shall be entitled:



30.1.
To receive from the Company the Employee's monthly salary for the portion of the
year which the Employee actually worked;



30.2.
To receive from the pension fund all amounts that accrued to the benefit of the
Employee said fund for distributions to the savings plan (Kupat Gemel), whether
from Employee's distributions or Company's contributions, including all interest
and profits that have accrued on said fund and also to receive the distributions
that have accrued to the Employee's benefits in the study fund (Keren
Hishtalmut), whether from Employee's distributions or Company's contributions.

 
 
 

--------------------------------------------------------------------------------

 
 
31.
It is acknowledged and agreed that in the event that the Employee's termination
is due to breach of trust or other material breach of his obligations to the
Company under this agreement, including but not limited to any obligations
regarding confidentiality and non-competition and including termination due to
circumstances which preclude receipt of severance pay in accordance with the
law, then despite anything else herein to the contrary, the Employee will not be
entitled to receive prior notice of termination or payment for a prior notice
period, and will also not be entitled to severance pay and the Company shall be
entitled to demand return of all funds that were transferred to the severance
fund on account of such severance pay, including all interest and profits earned
on such amounts.



32.
Upon termination of the Employee's emplacement with the Company, the Employee
shall deliver to Company all documents, information and other materials or
property that has been provided to him or prepared by him in connection with his
employment with the Company.



33.
For avoidance of doubt, the Employee shall not have any offset or lien rights
against the property or funds of the Company that are in the Employee's
possession or in connection with any debt of the Company to the Employee.



J.
Confidentiality and Non-Competition

 
34.
The Employee acknowledges hereby that in light of the business of the Company it
is of utmost importance to preserve the confidentiality of any information
and/or document which he receives during his employment and he commits to
preserve confidentiality in accordance with the non-disclosure agreement
attached hereto as Attachment C.



35.
The Employee commits as follows:



35.1.
Not to, directly or indirectly, engage with any customer of Company or its
related companies, whether independently or as an employee, including by
partnership or holding, by himself or through others, of shares or management
rights in any companies, during the period of this agreement and for a period of
12 months thereafter, in any matter related to the business of the Company
except as part of this performance of his duties to the Company.  It is
clarified that the list of clients and/or vendors and/or marketing system and/or
any other list that was utilized by employee in the regular course of his
employment with the Company are trade secrets of the Company.  The Employee
commits not to take advantage of and/or use such lists except with the specific
written consent of the Company.



35.2.
Not to work, during the period of this agreement and for a period of 12 months
thereafter, for any reason, in Israel or elsewhere, whether directly or
indirectly, in any business, job, or other occupation which competes in any way
with the Company's and/or its related companies' business in the field of
Contact/contactless smart cards and IoT.



35.3.
Not to disparage the Company or its shareholders or its customer.

 
 
 

--------------------------------------------------------------------------------

 
 
36.
The Employee and the Company hereby declare that the Determining Wage as defined
in this Agreement was agreed upon in consideration of, among other things, the
non-competition obligations applicable to employee pursuant to Section 34 above.



K.
Intellectual Property and Instruments of Service



37.
Any invention, patent, intellectual property right, trademark, trade secret,
knowhow or information developed by the Employee due to and/or during his
employment with the Company shall belong to the Company and the Employee agrees
to execute any document that shall be required to substantiate Company's rights
to the same.



L.
Miscellaneous



38.
The payments and benefits granted under this agreement are subject to tax
withholdings and other obligatory withholdings that the Company must withhold by
law and nothing in this agreement shall be deemed as obligating Company to pay
any tax or payment which Employee is obligated to pay, except the benefit value
of meals which shall be grossed up by company to which Employee and as may be
otherwise agreed.

 
39.
The terms of employment with the Company are solely as set forth in this
personal employment contract between Employee and Company and Employee will not
be entitled to any payment or other benefits relating to his employment with the
Company or termination thereof except as specifically provided in this
agreement.



40.
This agreement will supersede all prior agreements between Employee and Company
whether written or oral.



41.
Any change or cancellation of a term of this agreement shall be solely in
writing and executed by both parties.



42.
The address of the parties for purposes of this agreement shall be as first
written hereinabove and any notice, document or pleading that will be sent by
one part to the other to the above addresses shall be deemed as delivered to the
recipient if delivered by hand – at the time of delivery and if delivered by
registered mail – 72 hours after mailing.



Acknowledged and Agreed:
 
/s/ On Track Innovations Ltd.
On Track Innovations, Ltd. 
/s/ Yishay Curelaru 
Employee

 
 
 

--------------------------------------------------------------------------------

 


Attachment A


Employee's Details:


Name:          Yishay Curelaru    ID: [·] Address: [·]


Title:           Chief Financial Officer of the Company and its Subsidiaries


1.
Date of commencement of Employment:
January 31, 2016



2.
Direct Supervisor:
Company CEO



3.
Pay Basis:
Monthly Salary



4.
The Employee will be entitled to a personal vehicle for purposes of performing
his duties in accordance with the type and/or class of vehicle customary in the
Company for employee's position.  All regular expense relating to the use of the
vehicle, except for fines of any type, will be borne and paid by Company.  Taxes
for the benefit value of the vehicle will be borne by Company.



5.
The total regular payments to be paid to Employee as salary (gross) are: 38,000
NIS gross per month (hereafter, the "Determining Wage" or "Salary").



6.
Payments for Social Benefits:
 
Social benefits will be paid from the commencement of employment.

 
Date of commencement of Payment
Percentage of Employer Contribution
Percentage of Employee's Contribution
Receiving Entity and Name of Plan
Type of Payment
Month following Pay
8.33% instead of severance + 5% savings (gemel) + up to 2.5% disability
5%
Managers' insurance and/or pension fund
Insurances
Month following Pay
7.5%
2.5%
By Employee's Choice
Study Fund (Keren Hishtalmut)



7.
Number of annual leaves days to be granted to Employee is 18 days.



8.
Utilization of leave will be with prior approval from direct supervisor.



9.
Subject to applicable law and the Company's compensation plan and policies from
time to time, the Employee will be entitled to participate in the annual bonus
plan for officers of the Company, pursuant to which he will be entitled to a
maximum bonus of up to 4 monthly salaries, according to the annual bonus plan to
be approved by the Compensation Committee and the Board of Directors of the
Company.



10.
Subject to approval of the Board of Directors and the conditions set forth in
the law, the Company's management will recommend the grant of 40,000 share
options from the Company's option plan to the Employee at an exercise price
equal to the average share price of the Company's stock in the thirty days
before the grant date, which options shall vest in three equal annual portions
commencing at the conclusion of 12 months after the grant date and all in
accordance with the Company's option plan.

 
 
 

--------------------------------------------------------------------------------

 
 
11.
The prior notice period for termination of employment by the Company or by the
Employee shall be 90 days.



We wish the Employee good luck.


Sincerely,
On Track Innovations, Ltd.
 
I hereby declare that I have read the above-written and understand and agree to
the foregoing.
                    
/s/ Yishay Curelaru
Employee's signature   
January 31, 2016
Date

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment C
Non-Disclosure Agreement


I, the undersigned, Yishay Curelaru (ID No. [·]) in consideration for value
received, hereby declare and undertake towards On Track Innovations Ltd. and any
of its parent/controlling corporation, subsidiaries and/or affiliated entities
(collectively, the “Company”) as follows:


1.
 In this Undertaking, the following terms shall have the following meaning:

 
 
1.1.
“Confidential Information” means any and all information relating to Company’s
proprietary technology or business including, without limitation, information,
data, know-how, formulas, concepts, tests, drawings, specifications,
applications, designs and trade secrets, patents, know-how, technology data and
all other information, design methodology, engineering and manufacturing
processes and data and information related to Company’s products or their
development, equipment, suppliers, sales, customers, potential customers,
business operations and plans, financial situation, members, employees and
investors.

 
 
1.2.
“Confidential Documents” means any documents containing Confidential
Information, including without limitation: (i) any documents, notes, memoranda,
summaries, analyses, paper works, sketches, designs, charts, specifications,
prints, compilations, or any other writings relating to Confidential
Information, and any other materials embodied in drawings, floppy discs, tapes,
CD ROM, hard drives, software or in any other possible way containing or
relating to Confidential Information or any part thereof, whether or not
prepared by Company or on its behalf, (ii) all documents received, used, or that
shall be received or used, by me in relation with my employment with Company,
and/or (iii) the contents of such Confidential Documents as stored in my memory.

 
 
1.3
“Competing Goods” means any goods sold in competition with the Prescribed Goods;

 
 
1.4
“Competing Services” means any services rendered in competition with the
Prescribed Services;

 
 
1.5
“Prescribed Areas” means Israel or in any other part of the world in which
Company conducts its business;

 
 
1.6
“Prescribed Customers” means any person who is or was a customer of Company at
the termination date; or  who is or was a customer of Company at the termination
date or who was a potential customer with which I had been engaged in
negotiations with a view to doing business on behalf of Company within the
period of 6 (six) months preceding the termination date;
 

 
 
1.7
“Prescribed Goods” means any products sold by Company in the ordinary course of
business as at the termination date or which is then included in any strategic
plan of Company;

 
 
 

--------------------------------------------------------------------------------

 
 
 
1.8
“Prescribed Services” means any services rendered by Company in the ordinary
course of business as at the termination date or which is then included in any
strategic plan of Company;

 
 
1.9
“Prescribed Suppliers” means any person who is or was a supplier of Prescribed
Goods and/or Prescribed Services to Company at the termination date; or is or
was a supplier of Prescribed Goods and/or Prescribed Services to Company at the
termination date with which I had been engaged in negotiations with a view to
doing business on behalf of Company within the period of 6 (six) months
preceding the termination date;

 
 
1.10
“Restraint Period” means a period of 12 (twelve) months calculated from the
termination date;

 
 
1.11
“Termination Date” means the date upon which my employment with the Company
ceases or is terminated for any reason whatsoever;

 
2.
I am fully aware that Confidential Information and Confidential Documents are
the  exclusive property of Company, and that they were made or shall be made
available to me and for my use solely for the purpose of my work as an employee
of Company.

 
3.
I undertake towards Company as follows:

 
 
3.1.
To maintain as fully confidential all Confidential Information and Confidential
Documents;

 
 
3.2.
Not to disclose or divulge to any third party, or allow any third party access
to any of Confidential Information or Confidential Documents, or use any of
thereof, whether directly or indirectly, save exclusively for the purposes of my
work as an employee of Company.

 
 
3.3.
Not to misuse any of Confidential Information or Confidential Documents, or any
part thereof, in a manner other than the usual use of Confidential Information
and Confidential Documents and for a purpose other than the purpose for which
Confidential Information and Confidential Documents were divulged to me.

 
 
3.4.
Not to make public or divulge in any way Confidential Information and
Confidential Documents or any part thereof.

 
 
3.5.
Not to duplicate, copy, scan, or create in any other way copies of Confidential
Documents or any part thereof, except for the purpose for which the Confidential
Information and Confidential Documents were divulged to me.

 
 
3.6.
Upon demand of Company, at any time whatsoever, to return to Company the
Confidential Information and Confidential Documents or any part thereof or
copies thereof in any form whatsoever, and to, if so required, confirm in
writing to Company that all Confidential Information and Confidential Documents
or any copies thereof in any form whatsoever which had been in my possession
have been returned to Company, and that I did not retain any copies of it,
including copies made by electronic forms.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.7.
Not to remove from Company’s premises or take for my use any of Confidential
Information and Confidential Documents without Company’s prior written approval,
unless if such removal is made strictly for the purposes of performing my
undertakings towards Company.

 
4.
I agree and accept that:

 
 
4.1.
Company reserves all rights in any inventions, patents, copyrights, designs, and
any other intellectual property invented or devised by it in relation to
Confidential Information and Confidential Documents.



 
 
4.2.
Any invention including any patent or patent application and any copyrights or
any other intellectual property invented or created by me during my employment
with Company or as a result of my employment with Company (the “IP”), shall be
the exclusive property of Company, and I do not have and shall not have any
demand or claim against Company relating to the IP and no monetary rights
therein. This Section will be considered for any purpose as "Contract" according
to the meaning of this term in Section 134 of the Patents law. In other words, I
hereby agree that I will not be entitled for any compensation for IP, and that I
will not address in this matter to The Payment and Compensation Commission
("Hava'ada Leinianey pitzuim vetamlugim") by virtue of the Patents law. Despite
of the above, it is hereby agreed that if Company will be forced, by any entity
or authority, to pay me or whoever in my place, any compensation due to the
rights stipulated above, this payment will be considered as my debt to Company,
hence Company shall be entitled to offset and deduct this payment from any other
sum that I am entitled to from Company according to this Undertaking (or
according to other binding agreement between me and Company), including from the
sum that I will be entitled to receive from Company as mentioned above.



 
 
4.3.
I undertake to sign any document and to do any other act required in order to
assign and register the said rights in the name of Company, or to prove
Company’s rights, if and to the extent that this is required in the opinion of
Company and/or Company’s legal counsels.



 
 
4.4.
I shall not challenge Company's intellectual property rights in any way,
including without limitation, by filing to any court, patent or other authority,
a claim, opposition or request for cancellation against such rights.

 
5.
The restrictions of use and disclosure set forth in this undertaking shall not
apply to any Confidential Information and Confidential Documents which after
they were disclosed became, available to the general public, through no breach
of a confidentiality undertaking towards Company.

 
 
 

--------------------------------------------------------------------------------

 
 
6.
It is recorded that in the course of my duties I (i) have acquired and/or will
acquire considerable know-how in and will learn of Company's techniques relating
to the business; (ii) will have access to names of customers with whom Company
does business, whether embodied in written form or otherwise; (iii) will have
the opportunity of forging personal links with customers of Company; and (iv)
generally will have the opportunity of learning and acquiring the trade secrets,
business connections and other Confidential Information appertaining to
Company's business.

 
I acknowledged that the only effective and reasonable manner in which Company's
rights in respect of its business secrets and customer connections can be
protected is the restraint I am imposing upon myself as set forth hereunder.
Therefore, in consideration of the non-competition payment, as set in my
employment agreement, I hereby undertake that during the term of my employment
with Company and for the duration of the Restraint Period, whether as
proprietor, partner, director, shareholder, member, employee, consultant,
contractor, financier, agent, representative, assistant, trustee or beneficiary
of a trust or otherwise and whether for reward or not, directly or indirectly, I
shall not -
 
 
6.1
Carry on or be interested or engaged in or concerned with or employed by any
company, close corporation, firm, undertaking or concern which carries on, in
the Prescribed Areas any business which sells Prescribed Goods and/or Competing
Goods or renders Prescribed Services or Competing Services or in the course of
which Prescribed Goods or Competing Goods are sold and/ or Prescribed Services
or Competing Services are rendered; provided that I shall not be deemed to have
breached my undertaking by reason of my – (i) holding shares in Company; or (ii)
holding shares in any company the shares of which do not in aggregate constitute
more than 5% (five per cent) of any class of the issued share capital of such
company and which are listed on a recognised stock exchange if the shares owned
by me or by my relatives (as defined in the Israeli Companies Act 1999) which do
not in the aggregate constitute more than 5% (five per cent) of any class of the
issued share capital of such company.6.2



 
  6.2.1
Not to solicit, on my own account or for any other person, the services of, or
endeavor to entice away from Company any director, employee, consultant or a
subcontractor of, or any other person related to Company, who during the period
of 12 months prior to such termination occupied a senior or managerial position
in relation to Company, and/or who was likely (in the opinion of Company) to be:
(i) in possession of Confidential Information; or (ii) able to influence the
customers’ connections of Company (whether or not such person would commit any
breach of his contract of employment or engagement with Company).

 
 
 

--------------------------------------------------------------------------------

 
 
 
   6.2.2
Furnish any information or advice (whether oral or written) to any prescribed
customer that I intend to or will, directly or indirectly, be interested or
engaged in or concerned with or employed by any company, close corporation,
firm, undertaking or concern carried on in any of the Prescribed Areas which
sells Prescribed Goods and/or Competing Goods or renders Prescribed Services
and/or Competing Services or in the course of which Prescribed Goods and/or
Competing Goods are sold and/or Prescribed Services or Competing Services are
rendered during the Restraint Period; or

 
 
   6.2.3
Furnish any information or advice (whether oral or written) to any Prescribed
Customer or use any other means or take any other action which is directly or
indirectly designed, or in the ordinary course of events calculated, to result
in any such Prescribed Customer terminating his association with Company and/or
transferring his business to or purchasing any Prescribed Goods or Competing
Goods or accepting the rendering of any Prescribed Services or Competing
Services from any person other than the Company, or attempt to do so.

 
 
6.3
Solicit orders from Prescribed Customers for the Prescribed Goods and/or any
Competing Goods and/or the Prescribed Services and/or any Competing Services; or
canvass business in respect of the Prescribed Goods and/or any Competing Goods
and/or the Prescribed Services and/or Competing Services from Prescribed
Customers; or sell or otherwise supply any Prescribed Goods and/or Competing
Goods to any Prescribed Customer; or render any Prescribed Services and/or
Competing Services to any Prescribed Customer; or purchase any Prescribed Goods
and/or Competing Goods from any Prescribed Supplier or accept the rendering of
any Prescribed Services and/or Competing Services from it; or solicit
appointment as a distributor, licensee, agent or representative of any
Prescribed Supplier in respect of Prescribed Goods and/or Prescribed Services,
including on behalf of or for the benefit of a Prescribed Supplier.

 
 
6.4
Each of the undertakings set out in this Section 6 (including those appearing in
a single sub-section) is severable inter alia as to (i)  the nature of interest,
act or activity; (ii) the categories of persons falling within the definition of
Prescribed Customers; (iii) the categories of goods falling within the
definition of the Prescribed Goods and Competing Goods; (iv) the categories of
services falling within the definition of the Prescribed Services and Competing
Services; and (v) the categories of persons falling within the definition of
Prescribed Supplier.
 

 
 
 

--------------------------------------------------------------------------------

 
 
7.
It is agreed and recorded that, without prejudice to any right or remedy which
is available to Company under any law or agreement, the unauthorized disclosure
or use of any Confidential Information and Confidential Documents or a breach of
my undertakings pursuant to Section 6 above, will cause immediate or irreparable
injury to the Company and that the Company cannot be adequately compensated for
such injury in monetary damages, then, in order to safeguard the Company from
any possible breach of confidentiality, I consent in advance that Company will
be permitted to obtain, from any court or tribunal, any temporary or permanent
injunctive relief necessary to prevent such unauthorized disclosure or use, or
threat of unauthorized disclosure or use.

 
8.
This Undertaking shall form an integral part of my employment agreement with the
Company and a breach of any of my obligations hereunder, shall also constitute a
material breach of such employment agreement.

 
9.
This Undertaking shall be interpreted and construed in accordance with the laws
of the State of Israel and the competent courts in Tel-Aviv-Jaffa shall have
exclusive jurisdiction for all matters pertaining or relating thereto.

 
10.
If any condition, term or covenant of this Undertaking shall at any time be held
to be void, invalid or unenforceable, such condition, covenant or term shall be
construed as severable and such holding shall attach only to such condition,
covenant or term and shall not in any way affect or render void, invalid or
unenforceable any other condition, covenant or term of this Undertaking, and
this Undertaking shall be carried out as if such void, invalid or unenforceable
term were not embodied herein.

 
11.
Unless specifically limited herein, my undertakings hereunder shall be valid:
(i) during the term of my employment with the Company, and unless the Company
waived such right in writing, following termination of my employment with the
Company (and will survive such termination or expiration) without time
limitation; (ii) in Israel or outside Israel, and - (iii) whether such
undertakings may or may not be registered under any register prescribed by law.

               
/s/ Yishay Curelaru
Employee's signature   
January 31, 2016
      Date

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------